Case 18-66629-lrc       Doc 12    Filed 10/18/18 Entered 10/18/18 15:20:38           Desc Main
                                  Document      Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION
IN RE:                                       )             CASE NO.: 18-66629-LRC
                                             )
NENETTE PAULA DAVENPORT                      )             CHAPTER 13
                                             )
         Debtor.                             )


                   AMENDED MOTION TO IMPOSE AUTOMATIC STAY


         COME NOW Debtor, NENETTE PAULA DAVENPORT, and asks this Court pursuant
to 11 U.S.C. Section 105 to impose the automatic stay of 11 U.S.C. Section 362(a) in this
Chapter 13 Bankruptcy Case against all Creditors and show the Court the following:


                                                 1.


         On October 2, 2018, Debtor filed a Voluntary Petition for Bankruptcy relief under Title
11, Chapter 13 of the United States Code.


                                                 2.


         Debtor has filed a previous Chapter 13 bankruptcy case, bringing it within 11 U.S.C.
Section 362(c)(3). Case No. 18-55647 was filed on April 2, 2018 (the “First Case”) and
dismissed on August 24, 2018.


                                                 3.


         Debtor’s First Case was dismissed because of a miscommunication between her and her
previous attorney. The Debtors trustee payment increased but Debtor was unaware of the exact
amount she was required to pay. Due to miscommunication, Debtor was unaware of what exactly
was needed from her for her case to be confirmed.
Case 18-66629-lrc      Doc 12     Filed 10/18/18 Entered 10/18/18 15:20:38           Desc Main
                                  Document      Page 2 of 8



                                                4.


        Debtor filed the instant case to prevent repossession of her vehicle, to pay off her
mortgage arrears, HOA arrears, and to resolve her other unsecured debts. Debtor is able to
propose a feasible Chapter 13 Plan payment that will allow the Debtor to pay both her Chapter
13 Plan payments and ongoing monthly living expenses. Do to no fault of the Debtor, the Motion
to Extend Stay was not filed in a timely fashion in this case. Imposing the automatic stay will
help Debtor prevent a repossession of her vehicles and allow him to address his other debts as
well.
                                                5.


        Debtor has filed the instant case in good faith. Debtor asks the Court to find that the
presumption that the instant case was not filed in good faith has been rebutted by clear and
convincing evidence, as outlined above, and impose the automatic stay. Debtor asks the Court to
allow her the opportunity to be successful in her current Chapter 13 case.
        WHEREFORE, Debtor prays that this motion be granted and pursuant to 11 U.S.C.
Section 105 that the automatic stay of 11 U.S.C. Section 362(a) be imposed against all creditors.

Dated this 18th day of October 2018.

                                                     Respectfully Submitted,
                                                     ___/s/________
                                                     Howard Slomka, Esq.
                                                     Georgia Bar # 652875
                                                     Slipakoff & Slomka, PC
                                                     Attorney for Debtor
                                                     2859 Paces Ferry Rd, SE
                                                     Suite 1700
                                                     Atlanta, GA 30339
Case 18-66629-lrc       Doc 12     Filed 10/18/18 Entered 10/18/18 15:20:38            Desc Main
                                   Document      Page 3 of 8



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION
IN RE:                                        )              CASE NO.: 18-66629-LRC
                                              )
NENETTE PAULA DAVENPORT                       )              CHAPTER 13
                                              )
         Debtor.                              )
                                    NOTICE OF HEARING

         PLEASE TAKE NOTICE that NENETTE PAULA DAVENPORT has filed a Motion
to Impose Automatic Stay and related papers with the Court seeking an Order on the Motion to
Impose Automatic Stay.
         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
to Impose Automatic Stay in Courtroom 1204, U.S. Courthouse, 75 Ted Turner Drive, S.W.,
Atlanta, GA 30303 at 01:45 P.M. on November 6, 2018.
         Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one). If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your view, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleadings with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk’s Office is: Clerk,
U.S. Bankruptcy Court, 75 Ted Turner Drive, S.W., Atlanta, GA 30303. You must also mail a
copy of your response to the undersigned at the address stated below.
Dated: October 18, 2018
                                                     ________/s/_____
                                                     Howard Slomka, Esq.
                                                     Georgia Bar # 652875
                                                     Slipakoff & Slomka, PC
                                                     Attorney for Debtor
                                                     2859 Paces Ferry Rd, SE
                                                     Suite 1700
                                                     Atlanta, GA 30339
Case 18-66629-lrc      Doc 12    Filed 10/18/18 Entered 10/18/18 15:20:38           Desc Main
                                 Document      Page 4 of 8



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
IN RE:                                      )              CASE NO.: 18-66629-LRC
                                            )
NENETTE PAULA DAVENPORT                     )              CHAPTER 13
                                            )
         Debtor.

                                CERTIFICATE OF SERVICE

       I, Howard Slomka, attorney for Debtor, certify that the below listed parties and the
attached service list have been served with a true and correct copy of the attached pleadings by
placing a copy of same in a properly addressed envelope with adequate postage thereon and
deposited in the United States Mail.

Melissa J. Davey (served via ECF)
Chapter 13 Trustee
Suite 200
260 Peachtree Street NW
Atlanta, GA 30303

Nenette Paula Davenport
2261 Capella Circle SW
Atlanta, GA 30331

GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION
BANKRUPTCY SECTION
1800 CENTURY BLVD. NE, SUITE 9100
ATLANTA, GEORGIA 30345-3205
Attn: D Kolberg

Mercedes-Benz Financial Services USA LLC
c/o BK Servicing, LLC
PO Box 131265
Roseville, MN 55113-0011
Attn: Ed Gezel

Quantum3 Group LLC as agent for JHPDE Finance 1 LLC
PO Box 788
Kirkland, WA 98083-0788
Attn: Kayla Klabunde
Case 18-66629-lrc      Doc 12     Filed 10/18/18 Entered 10/18/18 15:20:38   Desc Main
                                  Document      Page 5 of 8



Quantum3 Group LLC as agent for MOMA Funding LLC
PO Box 788
Kirkland, WA 98083-0788
Attn: Joshua Waugh

IRS
P.O. Box 7346
Philadelphia PA 19101-7346
Attn: Stephanie Sheats

Nelnet on behalf of COAC
College Assist
PO Box 16358
St. Paul, MN 55116
Attn: Yvonne Marie Perez

SCANA Energy Marketing, Inc. dba SCANA Energy
220 Operation Way, MC C222
Cayce, SC 29033
Attn: Patricia Lawson

Department Stores National Bank
Citibank, N.A.
701 East 60th Street North
Sioux Falls, SD 57117
Attn: Victoria Flores

Quicken Loans Inc.
635 Woodward Ave.
Detroit, MI 48226
Attn: Elizabeth Childers

Portfolio Recovery Associates, LLC
POB 41067
Norfolk, VA 23541
Attn: George S Grammar

Midland Funding LLC
PO Box 2011
Warren, MI 48090
Attn: Amy Marzoug

Delta Community Credit Union
P. O. Box 20541
Atlanta, GA 30320-2541
Attn: Lynne Yates
Case 18-66629-lrc     Doc 12   Filed 10/18/18 Entered 10/18/18 15:20:38   Desc Main
                               Document      Page 6 of 8




Bank of America, N.A.
P O Box 982284
El Paso, TX 79998-2238
Attn: Quincina Wooten


SEE ATTACHED FOR ADDITIONAL CREDITORS


Dated: October 18, 2018

                                              ____/s/______
                                              Howard Slomka, Esq.
                                              Georgia Bar # 652875
                                              Slipakoff & Slomka, PC
                                              Attorney for Debtor
                                              2859 Paces Ferry Rd, SE
                                              Suite 1700
                                              Atlanta, GA 30339
Label Matrix for Case    18-66629-lrc
                  local noticing           Doc 12Alliance
                                                      Filed  10/18/18
                                                          Spine             Entered 10/18/18 15:20:38
                                                                and Pain Center                            Desc
                                                                                              Allied Interstate Llc Main
113E-1                                                Document
                                                 3390 Peachtree Road NE  Page   7 of 8        7525 W Campus Rd
Case 18-66629-lrc                                 Suite 1500                                    New Albany, OH 43054-1121
Northern District of Georgia                      Atlanta, GA 30326-2822
Atlanta
Mon Oct 15 13:43:37 EDT 2018
Anatole Home Owners Associatio                    Applied Bank                                  Applied Bnk
1585 Old Norcross Road                            Po Box 17125                                  Po Box 17125
Suite 101                                         Wilmington, DE 19850-7125                     Wilmington, DE 19850-7125
Lawrenceville, GA 30046-4043


(p)BANK OF AMERICA                                CBA of Georgia                                Cap1/DBarn
PO BOX 982238                                     64 Sailors Drive                              PO BOX 30258
EL PASO TX 79998-2238                             Suite 102                                     Salt Lake City, UT 84130-0258
                                                  Ellijay, GA 30540-3744


Capital One                                       City of Atlanta Watershed                     Collection Bureau Of A
PO Box 71083                                      55 Trinity Avenue                             25954 Eden Landing Rd
Charlotte, NC 28272-1083                          Suite 5400                                    Hayward, CA 94545-3837
                                                  Atlanta, GA 30303-3544


Credit Management, LP                             Nenette Paula Davenport                       Melissa J. Davey
PO Box 118288                                     2261 Capella Circle Sw                        Melissa J. Davey, Standing Ch 13 Trustee
Carrollton, TX 75011-8288                         Atlanta, GA 30331-3864                        Suite 200
                                                                                                260 Peachtree Street, NW
                                                                                                Atlanta, GA 30303-1236

Delta Community Credit                            Dsnb Macys                                    ExpressJet Airlines
1025 Virginia Ave                                 Po Box 8218                                   444 SOuth River Road
Atlanta, GA 30354-1319                            Mason, OH 45040-8218                          Saint George, UT 84790-2085



Familyfirstcu Fka Ftcu                            First Premier Bank                            (p)GEORGIA DEPARTMENT OF REVENUE
3604 Atlanta Ave                                  3820 N Louise Ave                             COMPLIANCE DIVISION
Hapeville, GA 30354-1958                          Sioux Falls, SD 57107-0145                    ARCS BANKRUPTCY
                                                                                                1800 CENTURY BLVD NE SUITE 9100
                                                                                                ATLANTA GA 30345-3202

Georgia Audit & Collection Ser                    Gm Financial                                  Internal Revenue Service
1395 South Marietta Parkway                       Po Box 181145                                 PO Box 7346
Bldg 500 Suite 212                                Arlington, TX 76096-1145                      Philadelphia, PA 19101-7346
Marietta, GA 30067-4440


Jh Portfolio Debt Equi                            Taylor S. Mansell                             Mercedes Benz Financia
5757 Phantom Dr Ste 225                           Shapiro Pendergast & Hasty, LLP               36455 Corporate Dr
Hazelwood, MO 63042-2429                          Suite 300                                     Farmington Hills, MI 48331-3552
                                                  211 Perimeter Center Parkway, NE
                                                  Atlanta, GA 30346-1305

Mercedes-Benz Financial Services USA LLC          Midland Credit Management                     Nelnet Loans
c/o Bk Servicing, LLC                             PO Box 60578                                  3015 S Parker Rd
PO Box 131265                                     Los Angeles, CA 90060-0578                    Aurora, CO 80014-2904
Roseville, MN 55113-0011
                Case 18-66629-lrc
PRA Receivables Management, LLC               Doc 12Peachtree
                                                         FiledNeurological
                                                                10/18/18ClinicEntered 10/18/18 15:20:38      Desc
                                                                                                Portfolio Recov Assoc Main
PO Box 41021                                             Document
                                                    550 Peachtree Street NE Page 8 of 8         120 Corporate Blvd Ste 100
Norfolk, VA 23541-1021                                Suite 1200                                           Norfolk, VA 23502-4952
                                                      Atlanta, GA 30308-2237


Primary Residential Mo                                Quantum3 Group LLC as agent for JHPDE Financ         Quantum3 Group LLC as agent for MOMA Funding
P.o. Box 593                                          PO Box 788                                           PO Box 788
Salt Lake City, UT 84110-0593                         Kirkland, WA 98083-0788                              Kirkland, WA 98083-0788



Quicken Loans                                         Scana Energy Marketing                               Howard P. Slomka
1050 Woodward Ave                                     3344 Peachtree Rd Ne Ste                             Slipakoff & Slomka, PC
Detroit, MI 48226-1906                                Atlanta, GA 30326-4808                               Overlook III - Suite 1700
                                                                                                           2859 Paces Ferry Rd, SE
                                                                                                           Atlanta, GA 30339-6213

Syncb/care Credit                                     Syncb/toysrus                                        Synchrony Bank
C/o Po Box 965036                                     Po Box 965005                                        c/o PRA Receivables Management, LLC
Orlando, FL 32896-0001                                Orlando, FL 32896-5005                               PO Box 41021
                                                                                                           Norfolk, VA 23541-1021


Synchrony/JC Penney                                   Td Bank Usa/targetcred                               Thd/cbna
Attn: Bankruptcy                                      Po Box 673                                           Po Box 6497
PO Box 965060                                         Minneapolis, MN 55440-0673                           Sioux Falls, SD 57117-6497
Orlando, FL 32896-5060


United States Attorney
Northern District of Georgia
75 Ted Turner Drive SW, Suite 600
Atlanta GA 30303-3309




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bk Of Amer                                            GEORGIA DEPARTMENT OF REVENUE                        (d)Georgia Department of Revenue
Po Box 982238                                         COMPLIANCE DIVISION                                  1800 Century Blvd
El Paso, TX 79998                                     BANKRUPTCY SECTION                                   Suite 17200
                                                      1800 CENTURY BLVD. NE, SUITE 9100                    Atlanta, GA 30345
                                                      ATLANTA, GEORGIA 30345-3205




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Mercedes-Benz Financial Services USA LLC           (u)Quicken Loans Inc.                                End of Label Matrix
c/o BK Servicing, LLC                                                                                      Mailable recipients      45
PO Box 131265                                                                                              Bypassed recipients       2
Roseville, MN 55113-0011                                                                                   Total                    47
